FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit
                   UNITED STATES COURT OF APPEALS January 12, 2011

                                TENTH CIRCUIT                   Elisabeth A. Shumaker
                                                                    Clerk of Court


 MARIO WILLIAMS,

              Plaintiff - Appellant,
                                                         No. 10-7068
 v.                                          (D.C. No. 6:09-CV-00468-FHS-SPS)
                                                       (E.D. Oklahoma)
 CORRECTIONS CORPORATION OF
 AMERICA, INC.,

              Defendant - Appellee.


                           ORDER AND JUDGMENT *


Before MURPHY, GORSUCH, and HOLMES, Circuit Judges.



      After examining the appellate briefs and the appellate record, this court has

determined unanimously that oral argument would not materially assist the

adjudication of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      Proceeding pro se, Oklahoma state prisoner Mario Williams appeals the

district court’s dismissal of the civil rights complaint he brought pursuant to 42


      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
U.S.C. § 1983. During the relevant time period, Williams was confined at the

Davis Correctional Facility in Holdenville, Oklahoma. This facility is operated

by defendant, Corrections Corporation of America (“CCA”). Williams’s claims

stemmed from an incident which began when he refused to comply with a direct

order from the Chief of Unit Management. A team of corrections officers

thereafter entered Williams’s cell, placed hand and leg restraints on him, removed

him from the cell, and placed him in administrative segregation. In his complaint,

Williams asserted his First and Fourteenth Amendment rights were violated when

Defendants denied him access to the facility’s grievance procedures. He also

alleged being subjected to excessive force and denied medical care, in violation of

the Eighth Amendment. Finally, he asserted Defendants violated his Fourteenth

Amendment rights by retaliating against him for filing grievances.

      Defendants moved to dismiss Williams’s complaint, arguing he failed to

exhaust his administrative remedies. The district court granted the motion and

Williams appeals.

      This court reviews de novo a dismissal for failure to exhaust administrative

remedies. See Jernigan v. Stuchell, 304 F.3d 1030, 1032 (10th Cir. 2002).

Pursuant to the provisions of the Prison Litigation Reform Act (“PLRA”),

“available” administrative remedies must be exhausted prior to filing a § 1983

action with respect to prison conditions. 42 U.S.C. § 1997e(a).




                                        -2-
        The standard grievance procedure utilized by CCA requires inmates to first

submit an informal “Request to Staff” form to the “appropriate staff.” If the

inmate is dissatisfied with the informal resolution of his complaint, he may then

file a formal grievance. The record indicates Williams did not follow this

procedure. Instead, he attempted to proceed directly to the formal grievance step

by designating his complaint as an “emergency.” CCA procedures permit an

inmate to bypass the informal resolution stage when his “complaint alleges

irreparable harm or personal injury will occur and which the grievance process

will be unable to address in a timely preventative manner.”

        On October 1, 2009, Williams filed formal grievance 09-179, designating it

as an emergency grievance. Consistent with the applicable grievance procedure,

CCA reviewed the form to determine if it did, in fact, constitute an emergency.

The form was returned to Williams unanswered on October 6, 2009, with a

notation that (1) he must use the standard grievance procedure because the

grievance did not qualify as an emergency, (2) he failed to attempt an informal

resolution, (3) he used the incorrect form. Williams filed a second grievance,

again designating it as an emergency grievance. It was also returned unanswered

based on the determination it was not an emergency. Williams was also advised

to use DOC form 140117A to request medical services from the health services

unit.




                                         -3-
      Williams then filed two additional grievances, #09-216 and #09-217. In

each, he alleged he had received no response to Request to Staff forms he

submitted to CCA personnel. CCA responded to each grievance, instructing

Williams that the Request to Staff forms must be sent to the unit clerk who will

“log the form and then . . . send it to the appropriate staff member.” There is no

evidence in the record that the forms were resubmitted or that Williams pursued

any other administrative remedy.

      This court has held that “[a]n inmate who begins the grievance process but

does not complete it is barred from pursuing a § 1983 claim under the PLRA for

failure to exhaust his administrative remedies.” Jernigan, 304 F.3d at 1032. By

neglecting to pursue the informal resolution of his complaint by submitting a

Request to Staff form to the unit clerk as instructed, Williams failed to employ

the administrative remedies available to him. See id. at 1032-33.

      The district court’s judgment granting Defendants’ motion to dismiss is

affirmed. Williams’s application to proceed in forma pauperis on appeal is

granted, but he is reminded he remains obligated to continue making partial

payments until his appellate filing fee is paid in full. See 28 U.S.C. § 1915(b).

                                               ENTERED FOR THE COURT


                                               Michael R. Murphy
                                               Circuit Judge




                                         -4-